ORDER
PER CURIAM.
Appellant, Jesse Klumpp (“Movant”), appeals from the judgment of the Circuit Court of St. Charles County overruling his second Rule 29.15 motion for post-conviction relief (“Motion”). Following a jury trial, Movant was convicted of eight counts of sodomy, section 566.060.3, RSMo (Supp. 1993). Movant was sentenced to four terms of life imprisonment and four terms of forty years of imprisonment, with the sentences to run consecutively. Movant’s convictions and sentences, and the denial of his first Rule 29.15 motion for post-*888conviction relief were affirmed in State v. Klumpp, 945 S.W.2d 618 (Mo.App. E.D. 1997). We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.